DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9,25 and 29-35 are pending. Claims 1-9,25 and 29-35 are examined herein. 

Claim Objections
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a microfluidic chip inlet where the microfluidic chip inlet is configured for insertion of the microfluidic chip into the analysis device in claim 25 lines 16-17. 
invoke 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of “inserting the microfluidic chip into the analysis device using the microfluidic chip inlet and the fixture that aligns the microfluidic chip with the optical sensor inside the analysis device”. There, the claim is indefinite and is rejected under 35 U.S.C. 112(b) for pre-AIA  35 U.S.C 112, second paragraph
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 25,29,30-33 and 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the detection chamber surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation “the transitional zone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the fillets" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “an aspect ratio of 3:2 or higher” which is vague and indefinite. The limitation is not referring to a particular dimension. Ratio of what dimension to what dimension? 
Claim 6  recites the limitation "the flow direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 is vague because it appears to be incomplete. There should an “and” after “a display screen” to mean the last component of the claimed system is “a power supplying element”. Lines 16-17 are confusing because they suggest the microfluidic chip inlet is part of the analysis device and suggests another inlet in addition to the chip inlet recited in line 5. 
Claim 29 recites the limitation "the detection chamber surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 29 recites the limitation "the transitional zone" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “a microfluidic chip inlet where the microfluidic chip inlet is configured for insertion of the microfluidic chip into the analysis device” in claim 29 in lines 16-17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim does not disclose the structure in the microfluidic chip inlet that is responsible for insertion. In the specification the applicant discusses that the size of the microfluidic chip inlet along with the fixture allow for differently shaped microfluidic chips to be inserted into the analysis system. This does not seem to be found in the claim, as the microfluidic chip inlet can be a generic placeholder here without the suitable structural support that defines it. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 30 recites that it depends from claim 4 which is vague and indefinite. It should probably depend from claim 29. 
Claim 30 recites the limitation "the fillets" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31  recites the limitation "the flow direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 30 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim depends from claim 4 reciting that the fillets have a curve with a radius of from 3mm to 7mm. Claim 4 recites depends from claim 3 and recites that the fillets also have a curve with a radius of from 3mm to 7mm. Thus claim 30 is just repeating what claim 4 is mentioning without adding any further limiting.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,2 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (WO 2007/009125 A2) cited in the IDS with data 02/10/2021. 

Regarding claim 1, Kim et al. discloses a microfluidic chip (“Microfluidic devices” –see abstract) comprising: 
an inlet; (“a sample inlet chamber or region” –see pg 6 line 10; Fig 2A element 36 )
at least one fluid path comprising at least one fluidic channel from the inlet to an outlet, the at least one fluidic path comprising a detection chamber; (Fig 2A shows a fluidic path starting in inlet chamber and comprising a delay channel after then a reaction chamber then a mixing chamber then a detection chamber then absorbent channel (these read on the outlet as they mark the end of the assay once the liquid go through them and fill them up –see pg 7 lines 1-6). 
the at least one fluidic path being enclosed and configured to allow a fluid sample dispensed onto the inlet to move through fluidic channels to at least one detection chamber surface due to capillary motion, (“fluid flow phenomenon is typical of capillary flow” –see pg 8 lines 16-20)
wherein the outlet contains a vent to enable capillarity, the outlet being adjacent to the detection chamber and positioned substantially opposite to where the fluidic channel enters the detection chamber ( “air in the microfluidic system is allowed to escape through one or more air vents connected to the detection chamber(s) or the absorbent region”–see pg 7 lines 4-6; the absorbent chamber is on the opposite side of where the fluidic channel enters the detection chamber (see figure 2a). )
Regarding claim 2, Kim discloses the microfluidic chip of claim 1. Kim further disclose that the detection chamber surface is aligned with an inspection window, and wherein the outlet and vent does not overlap with the inspection window (“base 68 may include a detection chamber window 74 which is positioned to align with the detection chamber 44” –see pg 19 line 20-21; “the vents region is downstream of the last detection chamber” thus not aligning with the window –see pg 6 line 14). 
Regarding claim 34, Kim discloses the microfluidic chip according to claim 1. Kim further discloses that the at least one fluid path further comprises a reaction chamber between the inlet and the detection chamber (Fig 2A shows a fluidic path starting in inlet chamber and comprising a delay channel after then a reaction chamber then a mixing chamber then a detection chamber then absorbent channel (these read on the outlet as they mark the end of the assay once the liquid go through them and fill them up –see pg 7 lines 1-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17.	Claims 3, 4, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2007/009125 A2) cited in the IDS with data 02/10/2021.  in view of Haddad et al. (US 2017/0168077).

Regarding claim 3, Kim discloses the microfluidic chip of claim 1. Kim discloses the fluidic channels and the detection chamber like the claimed invention and the same order within the device. Moreover, Kim teaches a transitional zone between the fluidic channel and the detection chamber (a transitional zone is anticipated as the area where it changes between the channel to the chamber. The walls of the channel change in geometry such as for example expanding from narrow to wide if going from the channel to the chamber and the opposite if going from the chamber to channel. In Kim’s device this apparent throughout the device such in figure 2A where there are transitional periods between the channels and the respective chambers. As seen in the section attached from figure 2A with the arrows point examples of transitional area/zone. 

    PNG
    media_image1.png
    191
    181
    media_image1.png
    Greyscale

However, Kim is silent on disclosing that the transitional zone between the fluidic channel and the detection chamber is filleted.  
Haddad et al. disclose fluidic devices and methods involving incubation and/or mixing of assay components such as biological and/or chemical assays (abstract). Moreover, Haddad discloses that in some embodiments of their fluidic device, the corners of the channels can be curved with a certain radius of curvature [0162]. Further, by “fillet” or “filleted” the disclosed specification refers that it means “rounding of the corners”. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the channels of Kim to be curved as taught by Haddad because a curved corner having a relatively smaller radius of curvature may increase the amount of fluid being deposited from the fluid plug flowing along a portion of the channel [0162][0144]. A person of ordinary skill in the art reasonably would have expected success in combining Kim and Haddad because each reference is drawn to the art of using microfluidic devices for assay and analyte detection in a biological sample. 

	
Regarding claim 4, modified Kim discloses the microfluidic chip of claim 3. Modified Kim further discloses that the fillets have a curve with a radius of from 3 mm to 7 mm (Haddad discloses different ranges of radii ranges including “greater than or equal to about 100 μm [0162]). 

Regarding claim 29, Kim discloses the microfluidic chip of claim 1. Kim further discloses that the detection chamber surface is aligned with an inspection window, and wherein the outlet and vent does not overlap with the inspection window, (“base 68 may include a detection chamber window 74 which is positioned to align with the detection chamber 44” –see pg 19 line 20-21; “the vents region is downstream of the last detection chamber” thus not aligning with the window –see pg 6 line 14). 
 Kim discloses the fluidic channels and the detection chamber like the claimed invention and the same order within the device. However, Kim is silent on disclosing that the transitional zone between the fluidic channel and the detection chamber is filleted.  
Haddad et al. disclose fluidic devices and methods involving incubation and/or mixing of assay components such as biological and/or chemical assays (abstract). Moreover, Haddad discloses that in some embodiments of their fluidic device, the corners of the channels can be curved with a certain radius of curvature [0162]. Further, by “fillet” or “filleted” the disclosed specification refers that it means “rounding of the corners”. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the channels of Kim to be curved as taught by Haddad because a curved corner having a relatively smaller radius of curvature may increase the amount of fluid being deposited from the fluid plug flowing along a portion of the channel [0162][0144]. A person of ordinary skill in the art reasonably would have expected success in combining Kim and Haddad because each reference is drawn to the art of using microfluidic devices for assay and analyte detection in a biological sample. 

18.	Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2007/009125 A2) cited in the IDS with data 02/10/2021.

Regarding claim 5, Kim discloses a microfluidic chip (“Microfluidic devices” –see abstract) comprising:
 an inlet; (“a sample inlet chamber or region” –see pg 6 line 10; Fig 2A element 36 )
at least one fluid path comprising at least one fluidic channel from the inlet to a detection chamberPreliminary Amendmentchamber, said at least one fluid path comprising a reaction chamber between the inlet and the detection chamber; (Fig 2A shows a fluidic path starting in inlet chamber and comprising a delay channel after then a reaction chamber then a mixing chamber then a detection chamber then absorbent channel (these read on the outlet as they mark the end of the assay once the liquid go through them and fill them up –see pg 7 lines 1-6). 
	Moreover, as defined in the specification the aspect ratio of the chamber is defined as the ratio of the length to width of the chamber. Kim does not explicitly disclose that the reaction chamber is shaped with an aspect ratio of 3: 2 or higher. Kim does not provide a concrete value but shows motivation to optimize the width or length by saying that “the combination of different of width and lengths of chambers and channels as shown in FIGS. 3A-3F allow the fabrication of many types of devices. Further they disclose that when the channel has a larger cross-sectional area then the flow therethrough is greater than a channel with a smaller cross-sectional area. Kim adds that the width and depth of the channels in the embodiment can be controlled to ensure adequate flow therethrough and making the enough time to allow for binding substances to react in the chambers (see pg 30 lines 2-13).
	In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum aspect ratio of the length of the chamber to its width to be 3:2 or higher through routine experimentation in the absence of a showing of criticality. This would allow for control of the flow of the sample throughout the channels and chambers. The speed of the flow should be consistent and slow enough to allow for binding substance to react in microfluidic devices for immunochromatographic assays (see pg 30 lines 2-13).

Regarding claim 8, Kim discloses the microfluidic chip according to claim 5.  However, Kim does not explicitly disclose that the reaction chamber’s width from 2 to 5 mm. Kim does not provide a concrete value but shows motivation to optimize the width or length by saying that “the combination of different of width and lengths of chambers and channels as shown in FIGS. 3A-3F allow the fabrication of many types of devices. Further they disclose that when the channel has a larger cross-sectional area then the flow therethrough is greater than a channel with a smaller cross-sectional area. Kim adds that the width and depth of the channels in the embodiment can be controlled to ensure adequate flow therethrough and making the enough time to allow for binding substances to react in the chambers (see pg 30 lines 2-13).
	In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum width of the chamber through routine experimentation in the absence of a showing of criticality. This would allow for control of the flow of the sample throughout the channels and chambers. The speed of the flow should be consistent and slow enough to allow for binding substance to react in microfluidic devices for immunochromatographic assays (see pg 30 lines 2-13).

Regarding claim 9, Kim discloses the microfluidic chip according to claim 5. 
Moreover, as defined in the specification the aspect ratio of the chamber is defined as the ratio of the length to width of the chamber. Kim does not explicitly disclose that the reaction chamber is shaped with an aspect ratio of 2: 1 or higher. Kim does not provide a concrete value but shows motivation to optimize the width or length by saying that “the combination of different of width and lengths of chambers and channels as shown in FIGS. 3A-3F allow the fabrication of many types of devices. Further they disclose that when the channel has a larger cross-sectional area then the flow therethrough is greater than a channel with a smaller cross-sectional area. Kim adds that the width and depth of the channels in the embodiment can be controlled to ensure adequate flow therethrough and making the enough time to allow for binding substances to react in the chambers (see pg 30 lines 2-13).
	In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum aspect ratio of the length of the chamber to its width to be 2:1 or higher through routine experimentation in the absence of a showing of criticality. This would allow for control of the flow of the sample throughout the channels and chambers. The speed of the flow should be consistent and slow enough to allow for binding substance to react in microfluidic devices for immunochromatographic assays (see pg 30 lines 2-13).

19.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2007/009125 A2) cited in the IDS with data 02/10/2021 in view of Wang et al. (US 20100240051 A1).
Regarding claim 7, Kim discloses the microfluidic chip according to claim 5.  However, Kim does not disclose that the reaction chamber is shaped as oval. 
Wang et al. teaches a microfluidic device with at least one microchannel and reaction chamber [0025][0029]. Wang further teaches that in one of the embodiments, the reaction chamber is oval in shape [0029]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rectangular or circular shaped reaction chambers of Kim with an oval shaped chamber such as the one taught by Kim because using different shapes is a design choice. Absent any evidence of criticality, an oval shaped reaction chamber will function in the same manner as a circular reaction chamber. A person of ordinary skill in the art reasonably would have expected success in combining Kim and Wang because each reference is drawn to the art of using  microfluidics for biological applications.   

20.	Claim 6, 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2007/009125 A2) cited in the IDS with data 02/10/2021 in view Ussing (US 2011/0041922 A1).

Regarding claim 6, Kim discloses the microfluidic chip according to claim 5. Kim further discloses that the fluid path is enclosed (Fig 2A). 
However, Kim does not explicitly mention that the reaction chamber having a depth of from 500 to 1500 pm. Kim also is silent on the reaction chamber containing grooves orthogonal to the flow direction, wherein grooves have a width of from 10 to 150 pm, and a depth of from 20 to 200 pm. 
Kim does not provide a concrete value on the dimensions of the reaction chamber but shows motivation to optimize it by saying that “the combination of different of width and lengths of chambers and channels as shown in FIGS. 3A-3F allow the fabrication of many types of devices. Further they disclose that when the channel has a larger cross-sectional area then the flow therethrough is greater than a channel with a smaller cross-sectional area. Kim adds that the width and depth of the channels in the embodiment can be controlled to ensure adequate flow therethrough and making the enough time to allow for binding substances to react in the chambers (see pg 30 lines 2-13).
	In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum depth of the chamber through routine experimentation in the absence of a showing of criticality. This would allow for control of the flow of the sample throughout the channels and chambers. The speed of the flow should be consistent and slow enough to allow for binding substance to react in microfluidic devices for immunochromatographic assays (see pg 30 lines 2-13).
Further Ussing discloses methods, devices, and apparatuses for performing controlled liquid handling in micro conduit systems.  Ussing further discloses the usage of nano-grooves and/or plurality of nano-pillars that are formed on the surface of the micro conduit system. Ussing discloses that the cross sectional dimensions of the nano-pillars is 1000 nm at most ([0118][0119]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reaction chamber of Kim to include the nano-grooves or nano-pillars of Ussing because it would increase the effective surface area of the micro conduit system and thereby increase the capillary force acting on the liquid [0118]. A person of ordinary skill in the art reasonably would have expected success in combining Kim and Ussing because each reference is drawn to the art of using of manipulating and controlling fluids in micro fluidic system.

Regarding claim 25, Kim discloses a microfluidic system (“reading unit 24 which engages with a housing 50 in which the microfluidic device 10 is enclosed” –see pg 12 line 20-22; “rapid assay kit 26 is inserted into a reading unit 24” –see pg 22 line 22 where the rapid assay kit is the microfluidic device and the housing –see pg 26 line 5-7) comprising: 
a microfluidic chip (“Microfluidic devices” –see abstract), the microfluidic chip comprising:
 an inlet; (“a sample inlet chamber or region” –see pg 6 line 10; Fig 2A element 36 )
 at least one fluid path comprising at least one fluidic channel from the inlet to an outlet, the at least one fluidic path comprising a detection chamber; (Fig 2A shows a fluidic path starting in inlet chamber and comprising a delay channel after then a reaction chamber then a mixing chamber then a detection chamber then absorbent channel (these read on the outlet as they mark the end of the assay once the liquid go through them and fill them up –see pg 7 lines 1-6).
 the at least one fluidic path being enclosed and configured to allow a fluid sample dispensed onto the inlet to move through fluidic channels to at least one detection Preliminary AmendmentPage 6Serial Number: 17/050,276Dkt: 435.0001USWOchamber surface due to capillary motion,  (“fluid flow phenomenon is typical of capillary flow” –see pg 8 lines 16-20)
wherein the outlet contains a vent to enable capillarity, the outlet being adjacent to the detection chamber and positioned substantially opposite to where the fluidic channel enters the detection chamber; 
an analysis devic
a microfluidic chip inlet, where the microfluidic chip inlet is configured for insertion of the microfluidic chip into the analysis device, (“reading unit 24 which engages with a housing 50 in which the microfluidic device 10 is enclosed” –see pg 12 line 20-22; “rapid assay kit 26 is inserted into a reading unit 24” –see pg 22 line 22 where the rapid assay kit is the microfluidic device and the housing –see pg 26 line 5-7. Thus, it is anticipated that the microfluidic device will be inserted in some region/slot/area/zone in the reading device to be read as mentioned). 
a display screen, (display 78)
a power supplying element (the reading unit is designed to read an electric signal, operate the display, processor or microcontroller as well as it include electrical contacts designed to engage with electrodes in the assay kit pg 24 lines 3-16 which would anticipate that there is a power supply to support the functionality of the afformentioned elements). 
While Kim mentions that the captured complex may be measured with an optical detector (pg 7 line 1) it is not clear if the optical detector is part of the analysis device or not. In total, Kim is silent on the optical sensor, optical filter, one or more light sources, barcode scanner, and a lens array. 
Ussing discloses that their apparatus may additionally comprise one or more sensor components for detection including light emitting diodes, photodiodes, optical filter systems, CCD/CMOS cameras which read on the optical sensor, optical filter, one or more light sources, and the lens array (CCD/CMOS camera would have a lens) [0136]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reading unit of Kim to include additional optical detection components such as light emitting diodes, photodiodes, optical filter systems, lens array as taught by Ussing because it would allow for detecting the outcome of assays. 
A person of ordinary skill in the art reasonably would have expected success in combining Kim and Ussing because each reference is drawn to the art of using of manipulating and controlling fluids in micro fluidic system.

Regarding claim 35, modified Kim discloses the microfluidic system according to claim 25. Kim further discloses that the at least one fluid path further comprises a reaction chamber between the inlet and the detection chamber (Fig 2A shows a fluidic path starting in inlet chamber and comprising a delay channel after then a reaction chamber then a mixing chamber then a detection chamber then absorbent channel (these read on the outlet as they mark the end of the assay once the liquid go through them and fill them up –see pg 7 lines 1-6).

21.	Claims 31-33 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2007/009125 A2) cited in the IDS with data 02/10/2021 in view Ussing (US 2011/0041922 A1) in view of Wang et al. (US 20100240051 A1). 

Regarding claim 31, Kim discloses the microfluidic chip according to claim 5 including a reaction chamber. 
However, Kim does not disclose that the reaction chamber is shaped as oval. 
Wang et al. teaches a microfluidic device with at least one microchannel and reaction chamber [0025][0029]. Wang further teaches that in one of the embodiments, the reaction chamber is oval in shape [0029]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rectangular or circular shaped reaction chambers of Kim with an oval shaped chamber such as the one taught by Kim because using different shapes is a design choice. Absent any evidence of criticality, an oval shaped reaction chamber will function in the same manner as a circular reaction chamber. A person of ordinary skill in the art reasonably would have expected success in combining Kim and Wang because each reference is drawn to the art of using  microfluidics for biological applications.   
Further, Kim does not explicitly mention that the reaction chamber having a depth of from 500 to 1500 pm. Kim also is silent on the reaction chamber containing grooves orthogonal to the flow direction, wherein grooves have a width of from 10 to 150 pm, and a depth of from 20 to 200 pm. 
Kim does not provide a concrete value on the dimensions of the reaction chamber but shows motivation to optimize it by saying that “the combination of different of width and lengths of chambers and channels as shown in FIGS. 3A-3F allow the fabrication of many types of devices. Further they disclose that when the channel has a larger cross-sectional area then the flow therethrough is greater than a channel with a smaller cross-sectional area. Kim adds that the width and depth of the channels in the embodiment can be controlled to ensure adequate flow therethrough and making the enough time to allow for binding substances to react in the chambers (see pg 30 lines 2-13).
	In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum depth of the chamber through routine experimentation in the absence of a showing of criticality. This would allow for control of the flow of the sample throughout the channels and chambers. The speed of the flow should be consistent and slow enough to allow for binding substance to react in microfluidic devices for immunochromatographic assays (see pg 30 lines 2-13).
Further Ussing discloses methods, devices, and apparatuses for performing controlled liquid handling in micro conduit systems.  Ussing further discloses the usage of nano-grooves and/or plurality of nano-pillars that are formed on the surface of the micro conduit system. Ussing discloses that the cross sectional dimensions of the nano-pillars is 1000 nm at most ([0118][0119]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reaction chamber of Kim to include the nano-grooves or nano-pillars of Ussing because it would increase the effective surface area of the micro conduit system and thereby increase the capillary force acting on the liquid. A person of ordinary skill in the art reasonably would have expected success in combining Kim and Ussing because each reference is drawn to the art of using of manipulating and controlling fluids in micro fluidic system.

Regarding claim 32, Kim discloses the microfluidic chip according to claim 31. 
However, Kim does not explicitly disclose that the reaction chamber’s width from 2 to 5 mm. Kim does not provide a concrete value but shows motivation to optimize the width or length by saying that “the combination of different of width and lengths of chambers and channels as shown in FIGS. 3A-3F allow the fabrication of many types of devices. Further they disclose that when the channel has a larger cross-sectional area then the flow therethrough is greater than a channel with a smaller cross-sectional area. Kim adds that the width and depth of the channels in the embodiment can be controlled to ensure adequate flow therethrough and making the enough time to allow for binding substances to react in the chambers (see pg 30 lines 2-13).
	In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum width of the chamber through routine experimentation in the absence of a showing of criticality. This would allow for control of the flow of the sample throughout the channels and chambers. The speed of the flow should be consistent and slow enough to allow for binding substance to react in microfluidic devices for immunochromatographic assays (see pg 30 lines 2-13).

Regarding claim 33, Kim discloses the microfluidic chip according to claim 32. 
Moreover, as defined in the specification the aspect ratio of the chamber is defined as the ratio of the length to width of the chamber. Kim does not explicitly disclose that the reaction chamber is shaped with an aspect ratio of 2: 1 or higher. Kim does not provide a concrete value but shows motivation to optimize the width or length by saying that “the combination of different of width and lengths of chambers and channels as shown in FIGS. 3A-3F allow the fabrication of many types of devices. Further they disclose that when the channel has a larger cross-sectional area then the flow therethrough is greater than a channel with a smaller cross-sectional area. Kim adds that the width and depth of the channels in the embodiment can be controlled to ensure adequate flow therethrough and making the enough time to allow for binding substances to react in the chambers (see pg 30 lines 2-13).
	In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum aspect ratio of the length of the chamber to its width to be 2:1 or higher through routine experimentation in the absence of a showing of criticality. This would allow for control of the flow of the sample throughout the channels and chambers. The speed of the flow should be consistent and slow enough to allow for binding substance to react in microfluidic devices for immunochromatographic assays (see pg 30 lines 2-13).

Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Price et al. (US 2016/0089670 A1) discloses a system for fluid manipulation that includes most of the components listed in the claimed inventions such as the fluidic channels, multiple chambers, inlet, and outlet. However, it does not disclose a reading device nor that the fluidic device has grooves orthogonal to the flow. 

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD ALI AL-AMEEN/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641